Case 8:20-cv-00043-JVS-ADS Document 92-2 Filed 05/15/20 Page 1 of 3 Page ID #:753




         EXHIBIT A
     Case 8:20-cv-00043-JVS-ADS Document 92-2 Filed 05/15/20 Page 2 of 3 Page ID #:754
Message
From:           Ken Lawson [ken@kenlawson.comj
Sent:           1/15/2015 8:25:32 PM
To:             tom@tomchou.com
CC:             Sean Cowell [sean@newportcoastinvestmentgroup.corn]; Jawad Nesheiwat [sjstarter2012@yahoo.com]
Subject:        Re: Student Loans...



Sounds good. Count me in guys!



On Jan 15, 2015, at 8:05 PM,<tom@tomchou.com> <tom@tomchou.com> wrote:

I don't think we'd draw down all of the capital commitment unless it was going very well. In the event we need more capital after the
initial commitment was drawn down (I think this would likely only be the case if you and Kevin were paid back already, the business
went well, but then had a large scaling back and needed to be re-booted at some time), we'd do a prorata capital call. This is exactly
what happened in the credit card debt business with my brothers and Jawad/Sean/John. Regardless of the circumstances, any
additional capital calls would be prorata, and if they're missed, they'd be highly dilutive. We have the original Freedom Debt Center
does we can work off of which are structured this way, or we can modify the OCFM agreement to reflect this if we want a board of
managers set up for the managerial rights.

Make sense?



        Original Message
 Subject: Re: Student Loans...
 From: Ken Lawson <ken@kenlawson.com>
 Date: Thu, January 15, 2015 3:17 pm
 To: Tom Chou <tom@tomchou.com>
 Cc: Sean Cowell <sean@newportcoastinvestmentaroup.com>, Jawad Nesheiwat
 <sjstarter2012@yahoo.com>

 Hey Tom,

 Thanks for the e-mail and for thinking of me on this one. Sounds like a great opportunity!

 Based on the projections, it sounds like a no brainer. My only question/concern would be, what happens
 if the business needs more cash due to unforeseen circumstances?

 Thanks,

 Ken




 > On Jan 14, 2015, at 2:28 PM, Tom Chou <tom@tomchou.com> wrote:

 > Hey Ken,

 > Here's the proforma from Andrew updated with real numbers that he's experienced for the student
 loan business.

 > Looks like we can get the business off the ground for less than $150K for a 30 man call center.

 > Sean and Jawad would like to raise a $250K commitment in case we're able to ramp up faster, but it's
 possible (even likely) that we won't use all the money. Obviously, we'd keep you and Mike abreast of the



                                                                                                                             ML00011101
   Case 8:20-cv-00043-JVS-ADS Document 92-2 Filed 05/15/20 Page 3 of 3 Page ID #:755
progress and draw down extra only if we're making the required progress and it makes business sense.
The good news is that the cash comes in quickly and the capital payback should be fairly quick.
>
> Our other partner Kevin will come in with half. Would you want to come in with the other half? That's a
commitment for $125K over 3-4 months, but it could as low as $60K total as well. It just depends on
how everything unfolds.
>
> If so, I was thinking we could do a 20% each x 5 deal, but with the caveat that we want to carve out
some equity for some of the managers and high level employees once we get it off the ground. Maybe
10-15% total or something, and we'd all carve back a 2-3% equally.
>
> Sean, Jawad and I (mostly them) are going to be the sweat equity partners again (but drawing no
salaries), and I'm going to provide all the space rent free (and rent is still included on the proforma, so
really the start up costs should be even less than shown). I'm moving our entire family business to the
back of our building and opening up most of the downstairs for the business. I'm even moving upstairs
myself. So we'll be able to ramp to a 30-40 man call center in this space without any problem.
>
> Also, as with all the deals I do, we do a first in first out deal with the cash so you and Kevin would be
paid back your capital prior to any partnership distributions being made. At some point down the road,
once we get stabilized, I would like to start collecting some rent as we're displacing a lot of our current
infrastructure here and my brothers are going to bug me about it, especially since we haven't been
charging rent to Monster for the past couple of years. But we're good for the near term.
>
> Let me know if have any other suggestions, we're open to structuring it differently if you or Mike have
ideas.
>
> Let me know if you want to hop on a call with Sean and Jawad to discuss.
>
> Tom
>
>
> <30 MAN Forecast.xlsx>




                                                                                                   ML00011102
